Black, P. J.
This is an appeal by the appellant, Judy A. Godino, pursuant to G. L. c. 90C, §3(A) from a finding by a justice of the Stoughton Division of “responsible” on a civil motor vehicle infraction alleging “speeding”.
Based upon the appellate record, as well as the appellant’s oral argument, it appears that the appellant was issued a non-criminal motor vehicle citation on December 26,1986, by a police officer of the Avon Police Department for operating her motor vehicle upon a public way in the Town of Avon at a speed that was greater than was reasonable and proper, namely 58 miles per hour in a 40 mile zone. A Clerk-Magistrate’s hearing was held on February 10,1987, as a consequence of which she was found “responsible”. This finding was appealed and a hearing was held before a justice of the Stoughton Division on March 10,1987. She was again found “responsible” and assessed a statutory fine. From that finding she has appealed to this court.
The appellant raises a number of issues in her appeal. In her oral presentation, she indicates that she disputes the police officer’s testimony to the effect that she was the only car in view when he determined the speed of her vehicle on radar. She also questions whether he, in fact, used radar, and, if he did, whether it had been properly certified. In her brief, she also raises a number of issues concerning certain procedures followed by the trial judge (e.g. holding the case for an hour and a half until the police officer arrived for the hearing).
While it is obvious that the appellant has some very strongly held views concerning the court’s finding of “responsible”, as well as the fairness of certain procedures followed in her case, the matters which she has presented for our consideration involve either factual determinations of matters which fall within the discretion of the judge of the Stoughton Division who heard her appeal from the Clerk-Magistrate’s finding, neither of which are within our subject-matter jurisdiction. By the express terms of G. L. c. 90C, §3(A), our appellate review of civil motor vehicle infractions is limited to “matters of law" Consequently, the appeal is dismissed.